Title: From James Madison to Thomas Peironnet, 4 May 1804
From: Madison, James
To: Peironnet, Thomas



Sir.
Department of State, 4th. May 1804.
I have received your letter dated yesterday. It would be impossible to describe in a list of proofs which would be proper to support your claim. In their form they will naturally consist of depositions and authenticated copies, relative to the ownership of the Vessel and cargo, nature of the voyage, the circumstances of the capture, the character of the capturing Vessel and such other matters as will tend to the more complete illustration of the business. Whether it would be advisable for you to proceed to Cuba in order to collect the requisite proofs must depend upon your own views of convenience, it would probably be the best place to obtain such as would explain the character of the cruizer. This office will be open to the receipt of your documents, when you shall have completed them according to the opinion of your law-counsel. I am &c.
James Madison.
